Citation Nr: 0209925	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for chronic 
obstructive pulmonary disease (COPD) with history of 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO decision that denied 
an increase in a 10 percent rating for sarcoidosis.  In July 
2000, the Board remanded this issue to the RO for additional 
evidentiary development.   In July 2001, the RO issued a 
decision which recharacterized the veteran's condition as 
COPD with history of sarcoidosis, and increased the rating to 
30 percent.  The issue of an increased rating for this lung 
condition is the only matter properly on appeal at this time.

The Board notes that a July 2001 RO decision granted service 
connection and a 30 percent rating for rheumatic heart 
disease.  The veteran filed a notice of disagreement with the 
heart rating in October 2001, and a statement of the case on 
the heart rating was issued by the RO in March 2002.  
However, a substantive appeal on the heart rating has not 
been filed, and thus the matter is not before the Board at 
this time.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. 
§ 20.200.


FINDINGS OF FACT

The veteran's COPD with history of sarcoidosis is manifested 
by no evidence of active sarcoidosis, and by various 
pulmonary function test (PFT) results including diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) of 53 percent in August 1997, and forced 
expiratory volume in one second (FEV-1) of 52 percent in 
August 1997 and 49 percent in March 2001.






CONCLUSION OF LAW

The criteria for a 60 percent rating for COPD with history of 
sarcoidosis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Codes 6604, 6846 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1980 to August 
1982.  His service medical records revealed treatment for 
acute sarcoidosis with pulmonary and liver involvement.  

In November 1982, the RO granted service connection for 
pulmonary and hepatic sarcoidosis and assigned a 30 percent 
disability rating.  A subsequent VA examination, performed in 
September 1984, noted that the veteran's sarcoidosis had 
improved and that the condition was in remission.  In October 
1986, the RO issued a rating decision reducing the rating 
assigned for sarcoidosis from 30 to 10 percent.

In February 1997, the veteran filed a claim seeking a higher 
rating for sarcoidosis.

In February 1997, the veteran was hospitalized with 
complaints of chest pain.  A cardiac catheterization showed 
severe mitral stenosis with mitral valve palpitations.  
Pulmonary function tests, performed in February 1997, noted 
findings of FEV-1 of 62 percent and FEV-1/FVC of 95 percent. 

In March 1997, the veteran underwent an elective mitral valve 
replacement with carbomedics prosthesis.  Thereafter, he 
underwent postoperative pericardial effusion drainage.  He 
remained hospitalized for 18 days, and was discharge with 
diagnoses of mitral valve stenosis, pericardial effusion 
postoperative and hypertension.  

In August 1997, a VA general physical examination was 
conducted.  The report of noted the veteran's complaints of 
shortness of breath.  Physical examination showed that the 
lungs were clear.  No clinical evidence of sarcoidosis was 
indicated.  X-ray of the chest was negative for sarcoidosis.  
Diagnostic impression was history of sarcoidosis in remission 
and rheumatic heart disease, mitral stenosis.  

A pulmonary function test was performed in August 1997.  The 
test noted findings of FEV-1 of 52 percent, FEV1-FVC of 58 
percent, and DLCO of 53 percent.  The report characterized 
these findings as a moderate obstructive lung defect.  In 
November 1998, a pulmonary function test revealed findings 
compatible with mild restrictive disease, mild decrease in 
maximum voluntary ventilation, small airways disease and 
normal O2 saturations.  

In November 1999, the veteran underwent a secondary 
sternotomy and an aortic valve replacement with a Carbomedics 
graft.  An echocardiogram performed following this procedure 
showed trivial aortic insufficiency post graft placement.  An 
echocardiogram showed 3/4 aortic insufficiency and 1/4 mitral 
insufficiency.  

A pulmonary function test conducted in November 1999  
revealed an FEV-1 of 56 percent and DLCO of 72 percent.  The 
veteran was discharged following a nine-day stay with a 
diagnosis of severe aortic insufficiency.  

An echocardiograph, performed in January 2000, revealed an 
ejection fraction of 57 percent for the left ventricular 
function.  An echocardiograph, performed in August 2000, 
revealed an ejection fraction of 50 to 60 percent for the 
left ventricular function.  In October 2000, the veteran was 
hospitalized for complaints of chest pain.  He was ruled out 
for ischemia.  Cardiac enzymes were negative and there were 
no electrocardiogram changes.  

In March 2001, a VA examination of the heart was conducted.  
The veteran reported that he has dyspnea on exertion and that 
he can not walk more than a block or climb a flight of stairs 
without becoming very short of breath.  Physical examination 
revealed the chest to be clear to auscultation bilaterally.  
The report concluded with diagnoses of valve replacement, 
aortic and mitral, and hypertension.  The VA examiner noted 
that there was no evidence of active sarcoidosis at this 
time.  The VA examiner also noted that the veteran's current 
COPD is likely secondary to a disease on inception to include 
sarcoidosis. 

A computerized tomography (CT) scan performed in March 2001 
noted an impression of findings consistent with a history of 
sarcoidosis and evidence of previous mitral valve replacement 
with cardiomegaly and dilation of the central pulmonary 
arterial vasculature.  

A March 2001 pulmonary function test was conducted and 
revealed findings of FEV-1 of 49 percent, FEV-1/FVC of 69 
percent, and DLCO of 59 percent.  

A July 2001 report of contact noted that the VA medical 
center in Tuscaloosa, Alabama had been contacted, and that 
the VA examiner noted that the FEV-1/FVC most nearly reflects 
the level of disability.

II.  Analysis

The file shows that through correspondence, the rating 
decision, statement of the case, and supplemental statements 
of the case, the RO has notified the veteran of the evidence 
necessary to substantiate his claim.  Pertinent medical 
records have been obtained, and the veteran has been provided 
with necessary VA examinations.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The RO has assigned the veteran's service-connected COPD with 
history of sarcoidosis a 30 percent rating. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6846, a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  The note that follows Code 6846 indicates that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.

Under 38 C.F.R. § 4.97, Diagnostic Code 6604, used in rating 
COPD, a 30 percent evaluation is warranted with a forced 
expiratory volume in one second (FEV-1) of 56- to 70-percent 
predicted, or; FEV-1/forced vital capacity (FVC) of  56 to 70 
percent, or; diffusion capacity of the lung for carbon 
monoxide by the Single Breath Method (DLCO (SB)) of 56- to 
65-percent predicted.  A 60 percent evaluation is warranted 
with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit). A 100 percent evaluation is 
warranted if the following findings are demonstrated: FEV-1 
of less than 40 percent of predicted value or; FEV-1/FVC of 
less than 40 percent, or; DLCO (SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

Recent medical evidence indicates that sarcoidosis is 
inactive, and Code 6846 would not support a higher rating for 
the veteran's lung condition.  The condition is most 
appropriately rated under Code 6604 for COPD.  

Unde Code 6604, the rating for COPD is primarily based on PFT 
results, and the code provides alternative PFT results which 
might support a particular percentage rating.  There are a 
number of PFT results in recent year that support no more 
than the current 30 percent rating.  However, some recent 
test results support a 60 percent rating, including DLCO of 
53 percent in August 1997, and FEV-1 of 52 percent in August 
1997 and 49 percent in March 2001.  The record is unclear as 
whether test results were before or after administration of a 
bronchodilator, but in this case the Board will accept the 
reported test results for rating purposes.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that there are 
sufficient findings to support a 60 percent rating for COPD 
with history of sarcoidosis, and thus an increased rating to 
this level is warranted.


ORDER

An increased rating, to 60 percent, for COPD with history of 
sarcoidosis is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

